DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 33 include the limitation of “configured to depressurise an entirety of the casing”.  This limitation is not directly taught by the specification, as there is neither haec verba support in the written description or any diagrammatic illustration of the motor as distinct from the casing.  Furthermore, it is unclear how the term would apply to the rotor and stator which are recited as being within the casing and are presumably solid elements on which depressurization has no clear effect.  As 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0127103 to Cantemir (Cantemir hereinafter) in view of US Patent 3,681,628 to Krastchew (Krastchew) and US Patent 4,662,826 to Nitta et al. (Nitta).
Regarding claim 21, Cantemir teaches an electric machine (8) for use in an aircraft (paragraph 3) including a casing (7) containing electromechanical components (19), a shaft (1) extending out of the casing (7), a seal (11) sealing the casing around the shaft, and a depressurization system (13) configured to depressurize the casing 97) below an external pressure (paragraph 26, “a certain degree of vacuum”).  Regarding the electrical breakdown prevention, this limitation is not expressly taught by Cantemir.  Krastchew teaches another electrical machine generally, and particularly teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the entirety of a casing (10).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a casing for the electrical machine of Cantemir and to increase the level of vacuum therein to a level sufficient to prevent arcing and thereby gas 
Regarding claim 22, Cantemir teaches a labyrinth seal (11).
Regarding claims 23 and 24, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 25, Nitta teaches that the vacuum pump is driven by a shaft (24).  In the combination, as a driving source (i.e. the motor of Cantemir) already available, it would have been obvious to drive the vacuum pump with the shaft of the electric machine (8) of Cantemir.
Regarding claim 26, Nitta teaches gearing (61) for the vacuum pump.
Regarding claim 28, Nitta teaches a clutch (26).
Regarding claim 29, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Cantemir.
Regarding claim 30, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Cantemir is within the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 31, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  It would have been obvious to apply this teaching to the casing of Cantemir in order to obtain the vacuum taught by Cantemir while minimizing energy usage.
Regarding claim 32, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claim 33, Cantemir teaches an electric machine (8) for use in an aircraft (paragraph 3) including a casing (7) containing electromechanical components (19), a shaft (1) extending out of the casing (7), a seal (11) sealing the casing around the shaft, and a depressurization system (13) configured to depressurize the casing 97) below an external pressure (paragraph 26, “a certain degree of vacuum”).  Regarding the electrical breakdown prevention, this limitation is not expressly taught by Cantemir.  Krastchew teaches another electrical machine generally, and particularly teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the entirety of a casing (10).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a casing for the electrical machine of Cantemir and to increase the level of vacuum therein to a level sufficient to prevent arcing and thereby gas breakdown as taught by Krastchew in order to maintain operational safety of the windings.  Cantemir does not teach a controller and pressure sensor.  Nitta teaches a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Cantemir in order to simply produce a high vacuum efficiently.  Furthermore, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the 
Regarding claim 34, Cantemir teaches a labyrinth seal (11).
Regarding claims 35 and 36, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 37, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Cantemir.
Regarding claim 38, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  It would have been obvious to apply this teaching to the casing of Cantemir in order to obtain the safety sought by Krastchew.
Regarding claim 39, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claim 40, Cantemir teaches that the electric machine (8) is located within an engine (see Fig. 1) of the aircraft.
Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.
With respect to the argument that Cantemir does not teach a wholly evacuated casing, the examiner has modified the obviousness rejection to provide a casing for the electric motor as taught by Krastchew which can be fully depressurized as claimed.  Thus, the claimed invention is still obvious in view of the cited references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        16 April 2021